Title: To Thomas Jefferson from William Matthews, 25 April 1826
From: Matthews, William
To: Jefferson, Thomas


Sir.—
Charlottesville
April 25th 1826
I enclose you a copy of a subscription paper which has been presented to a number of the students at the University and a sufficient number has subscribed to enable me to commence the school, at the time specified.A difficulty presented itself to me a few days since, which causes me to address you.—The time which I have to drill and instruct the students, has to be so early in the morning (from 5 to 1-2 after 6.A.M); in order that it may not interfere with their studies; that I am compelled to take a place for the purpose of drilling them, convenient to the University. place allotted the students for exercise would answer the purpose of this school; and I should be pleased to use it but fearing there might be objections on the part of the Visitors or Faculty, I take this method of inquiry—the consequences of which be pleased to inform me.I have an object in view which will perhaps dissipate some of the objections which might be advanced against a strangers opening of a Military School, at the University. I am, desirous of showing by actual performance that I could discharge the duties required of the Military Instructor who has to be appointed, to drill the students; were it not for the confidence I have of my competency to act in such a situation, I would be far from trying to undertake. An answer will greatly oblige a stranger, very respectfully &cWilliam Matthews